DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (KR20150070839, document and translation already provided) in view of Wu (US 2016/0282975) and further in view of Anderson (US 2008/0070130)
[claim 12] Chun discloses an array substrate (fig. 1a-1g, fig. 2, 3), comprising: a base substrate (110, fig. 1d); a metal pattern (151, fig. 1d, [0016]) on the base substrate; and a protective layer pattern (161, fig. 1d, [0029]) on the side, away from the base substrate, of the metal pattern, wherein an orthographic projection of the proactive layer pattern on the base substrate coincides with an orthographic projection of the metal pattern on the base substrate (fig. 1d), and the protective layer pattern is configured to protect the metal pattern (fig. 1d).  Chun, however, but does not expressly disclose that the protective etch stop layer is formed of silicon dioxide by magnetron sputtering (PECVD is 
Wu discloses a method of fabricating a semiconductor device wherein a silicon dioxide protective etch stop layer is produced by magnetron sputtering [0063]. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the protective etch stop layer using magnetron sputtering it has been held that simple substitution of one known element (a silicon dioxide protective etch stop layer produced by magnetron sputtering) for another (amorphous carbon formed by PECVD) to obtain predictable results (an etch stop) is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Anderson discloses a photomask for fabricating a semiconductor device wherein a passivating quartz (silicon dioxide) photomask layer [0006] is placed on the photoresist to produce a pattern in the photoresist [0006].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Anderson’s silicon dioxide photomask on Chun’s photoresist in order to provide a means to pattern Chun’s photoresist.

With these modifications Chun discloses:
[claim 12] forming a passivation layer (passivating quartz (silicon dioxide) photomask layer [0006] of Anderson) on a side, away from the base substrate, of the 
[claim 27] The array substrate according to claim 12, wherein the metal layer is made of copper [0016].  
[claim 28] The array substrate according to claim 12, wherein the metal pattern is a source/drain metal pattern (e.g. the metal pattern 151 in fig. 1d will be the source 153 and drain 152 in fig. 2, [0035]); the array substrate further comprises: a gate pattern (120, fig. 1d), a gate insulating layer (130, fig. 1d) and an active layer pattern (141, fig. 1d) sequentially between the metal pattern and the array substrate in a direction away from the base substrate, and a passivation layer (172, fig. 1d) on the side, away from the base substrate, of the protective layer pattern, wherein the gate pattern, the active layer pattern and the source/drain metal pattern form a thin film transistor [0001].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (KR20150070839, document and translation already provided) in view of Wu (US 2016/0282975) and further in view of Anderson (US 2008/0070130)
 [claim 20] A display device, comprising an array substrate (fig. 1a-1g, fig. 2, 3), wherein the array substrate comprises: a base substrate (110, fig. 1d); a metal pattern (151, fig. 1d, [0016]) on the base substrate; and a protective layer pattern (161, fig. 1d, [0029]) on the side, away from the base substrate, of the metal pattern, wherein an orthographic projection of the proactive layer pattern on the base substrate coincides with an orthographic projection of the metal 
Wu discloses a method of fabricating a semiconductor device wherein a silicon dioxide protective etch stop layer is produced by magnetron sputtering [0063].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the protective etch stop layer using magnetron sputtering it has been held that simple substitution of one known element (a silicon dioxide protective etch stop layer produced by magnetron sputtering) for another (amorphous carbon formed by PECVD) to obtain predictable results (an etch stop) is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Anderson discloses a photomask for fabricating a semiconductor device wherein a passivating quartz (silicon dioxide) photomask layer [0006] is placed on the photoresist to produce a pattern in the photoresist [0006].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Anderson’s silicon dioxide photomask on Chun’s photoresist in order to have provided a means to pattern Chun’s photoresist.

With these modifications Chun discloses:
[claim 20] forming a passivation layer (passivating quartz (silicon dioxide) photomask layer [0006] of Anderson) on a side, away from the base substrate, of the protective layer pattern (upon modification), wherein the passivation layer and the protective layer are made from a same material (both are made of silicon dioxide upon modification).

Claim(s) 1, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (KR20150070839, document and translation already provided) in view of Wu (US 2016/0282975) and further in view of Anderson (US 2008/0070130)
[claim 1] Chun discloses a manufacturing method (fig. 1a-1g, fig. 2, 3) of an array substrate, comprising: forming a metal layer (150, fig. 1a, [0016]) on a base substrate (110, fig. 1a); forming a protective layer (160, fig. 1a, [0029]) on a side, away from the base substrate, of the metal layer, wherein the protective layer is configured to protect the metal layer (fig. 1a); forming photoresist (170, fig. 1a, [0018]) on the side, away from the base substrate, of the protective layer; and processing the base substrate, on which the metal layer, the protective layer and the photoresist are formed, by means of a photoetching process to obtain a metal pattern (151, fig. 1b, 1c, 1d,[0024]- [0026]), wherein a protective layer pattern (161, fig. 1c,1d) is further formed on a side, away from the base substrate, of the metal pattern.  Chun, however, but does not expressly disclose that the protective etch stop layer is formed of silicon dioxide by magnetron 
Wu discloses a method of fabricating a semiconductor device wherein a silicon dioxide protective etch stop layer is produced by magnetron sputtering [0063].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the protective etch stop layer using magnetron sputtering it has been held that simple substitution of one known element (a silicon dioxide protective etch stop layer produced by magnetron sputtering) for another (amorphous carbon formed by PECVD) to obtain predictable results (an etch stop) is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Anderson discloses a photomask for fabricating a semiconductor device wherein a passivating quartz (silicon dioxide)/silicon dioxide photomask layer formed by PECVD [0006][0015][0023][0025] is placed on the photoresist to produce a pattern in the photoresist [0006].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Anderson’s silicon dioxide photomask on Chun’s photoresist in order to provide a means to pattern Chun’s photoresist.




[claim 1]  forming a passivation layer (passivating quartz (silicon dioxide)/silicon dioxide photomask layer formed by PECVD [0006][0015][0023][0025]  of Anderson) on a side, away from the base substrate, of the protective layer pattern by means of plasma enhanced chemical vapor deposition (upon modification), wherein the passivation layer and the protective layer are made from a same material (both are made of silicon dioxide upon modification).
[claim 23] The manufacturing method according to claim 1, wherein the metal layer is made of copper [0016].  
[claim 24] The manufacturing method according to claim 1, wherein the metal pattern is a source/drain metal pattern (e.g. the metal pattern 150 in fig. 1a will be the source 153 and drain 152 in fig. 2, [0035]); prior to forming the metal layer on the base substrate, the method further comprising: sequentially forming a gate pattern (120, fig. 1a), a gate insulating layer (130, fig. 1a)  and an active layer (140, fig. 1a) on the base substrate; and forming the metal layer on the base substrate comprises: forming the metal layer on a side of the active layer away from the base substrate (fig. 1a).  

Claims 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (KR20150070839, document and translation already provided) in view of Wu (US 2016/0282975) and further in view of Anderson (US 2008/0070130).
Chun/Wu/Anderson discloses the method and device of claims 1 and 12 but does not expressly disclose that a thickness of the protective layer pattern is 100 to 1000 Angstroms.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the protective layer pattern 100 to 1000 Angstroms, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the thickness of the etch stop affects how much etch protection is afforded to underlying layer and how much etchant is required to remove the etch stop.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (KR20150070839, document and translation already provided) in view of Wu (US 2016/0282975) and further in view of Anderson (US 2008/0070130) and further in view of Wang (US 2016/0336359).
Chun/Wu/Anderson discloses the method of claim 1 but does not expressly disclose that protective etch stop layer and photoresist are etched by dry etching while the metal layer is etched by wet etching.
Wang discloses an array substrate wherein protective etch stop layer and photoresist are etched by dry etching while the metal layer is etched by wet etching ([Abstract],[0076]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used dry/wet etching process steps as noted above since wet etches works best only on metal layers (see [0076] of Wang).

With this modification Chun discloses:
[claim 9] The manufacturing method according to claim 1, wherein processing the base substrate, on which the metal layer, the protective layer and the photoresist are formed, by means of a photoetching process to obtain the metal pattern comprises: sequentially performing exposure and developing on the photoresist to obtain a photoresist pattern [0022]; removing a portion, not covered with the photoresist pattern, of the protective layer by means of dry etching (upon modification); removing a portion, not covered with the photoresist pattern, of the metal layer by means of wet etching (upon modification); and removing the photoresist pattern by means of dry etching to obtain the metal pattern (upon modification).  
[claim 10] The manufacturing method according to claim 9, wherein the metal pattern is a source/drain metal pattern (metal 151 is used to make the source/drain in 152/153 in fig. 2), before forming the metal layer on the base substrate, the manufacturing method further comprises: sequentially forming a gate pattern (120, fig. 1a), a gate insulating layer (130, fig. 1a) and an active layer (140, fig. 1a) on the base substrate, sequentially performing exposure and developing on the photoresist to obtain .  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR MOVVA/Primary Examiner, Art Unit 2898